Judge VAUGHN
dissenting.
I am not satisfied that the questions of “jurisdiction” and “emergency” on which the Commission based its decision are altogether relevant or dispositive of the case. At any rate, I am convinced that the award should be vacated and the matter remanded. The employer first learned that claimant was being seen by Dr. Klenner sixteen months after his treatment began. At the very least the employer should have the opportunity to offer evidence on whether all of the medical services for which they are now called upon to pay, more than $6,000.00, were reasonably required “to effect a cure or give relief and . . . tend to lessen the period of disability” as well as whether the cost for such services is reasonable. G.S. 97-25. As I view the record, they have been deprived of that opportunity. Moreover, the Commission should have made affirmative findings on these questions before entering the award.